RENDERED: SEPTEMBER 3, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0077-MR

DANIEL ARENAS                                                          APPELLANT


                  APPEAL FROM KENTON CIRCUIT COURT
v.                 HONORABLE KATHLEEN LAPE, JUDGE
                        ACTION NO. 18-CR-01720


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; MAZE AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Daniel Alexander Arenas appeals from a jury verdict

finding him guilty of five counts of possession or viewing of matter portraying a

sexual performance by a minor. Arenas appeals the denial of his motion to

suppress the material found on his cell phone for failure to seize it through a

warrant and the delay in obtaining a warrant afterwards. He also appeals the denial

of his motion for a directed verdict on the basis that the Commonwealth could not
prove he viewed child pornography on specific websites based on what was later

found on them. We affirm.

               The underlying material facts are uncontested. Arenas’s girlfriend

saw Arenas looking at something on the internet on his phone and, being

suspicious, went through his browser history after he had fallen asleep. She

discovered searches for child pornography and links to websites.1 When she

visited those websites, she saw images of prepubescent females wearing lingerie,

some of whose genitals were visible. She took photos with her phone’s camera of

the search history she found on Arenas’s phone.

               In later text messages Arenas’s girlfriend exchanged with Arenas, she

accused him “look[ing] at child porn[.]” She expressed her disgust that he “typed

in specific stuff like ‘preteen girls in panties’” and expressed worry that if she let

him stay in her life, he might touch one of her own children one day.




1
  The screenshots of Arenas’s phone browser history included searches for “illegal cp” and
“LOLICON AND CP.” The websites Arenas clicked on included several related to preteen girls
in panties before veering off to more explicitly titled websites which included the phrases “Home
Secret XXX,” “Youngest Lolas – Young teen xxx porn,” “Fresh Teen Porn,” and “Welcome to
LOLITA-TIME.” Additional deleted search terms were recovered by the computer forensic
analysis; Detective Fain testified that deleted search terms which were repeatedly used included
“c*mshot snapchat 14 old,” “c*mshot snapchat underage,” “c*mshot snapchat young,” “c*mshot
selfies and schoolgirls with fat asses” and “cp loli videos.” Detective Fain testified that some of
the URLs visited by Arenas included “girlsfirstf***gdn,” “younggirlssexaaction,”
“preteensexactioncollection,” and “hotgirlscollectionnakedgirlsyoung.” “CP” is an abbreviation
for “child porn.” “Loli,” “Lola” and “Lolita” are terms associated with child pornography (as
originally derived from the novel Lolita by Vladamir Nabokov which is told from the perspective
of a sexual predator who molests his young stepdaughter and tries to justify his actions).

                                               -2-
             While Arenas denied that he would ever hurt a child, he did not deny

looking at child pornography, stating “it made me feel gross and disgusting it

definitely isn’t something that I like or [I] view as good at all” justifying “I really

don’t know why I did it but I know that I didn’t think it was good[.] I definitely

viewed it as disgusting[.]”

             When Arenas’s girlfriend asked “[w]hy would you Google little girls

in lingerie[?]” he responded, “I know you don’t understand this but it was just the

wrongness of it[,]” justified that it came up in “yahoo top searches when you type

in preteen[,]” and explained again “I know it’s f***ed up and I feel like a

disgusting horrible worthless person but I would never hurt a kid[.]”

             About a month later, Arenas’s girlfriend showed the police the images

she had taken of Arenas’s search history and their text exchange. The case was

assigned to Detective Fain, who scheduled an interview with Arenas. However,

on the day of the interview an attorney left a message for Detective Fain and,

though he could not recall if the message explicitly said so, Detective Fain no

longer expected Arenas to attend the interview. Thus, Detective Fain decided to

seize Arenas’s cell phone because of worries it could be wiped clean. Detective

Fain went to Arenas’s residence before seeking a warrant. Arenas came outside at

the detective’s request and identified himself. Detective Fain then asked Arenas if

he had a cell phone and Arenas responded in the affirmative. Arenas pulled the


                                           -3-
phone from his pocket at Detective Fain’s request, whereupon Detective Fain

seized the phone.

                 Detective Fain did not search the phone immediately. Instead, he

requested, and received, a search warrant for the phone roughly two weeks after

seizing it. A forensic examination of the phone revealed internet searches

containing terms which made it plain Arenas had searched for child pornography,

though no suspected child pornography was found on the phone.

                 Detective Fain clicked on the links for the sites which had been

previously visited by Arenas.2 Some sites no longer worked and some contained

adult pornography. However, some sites contained what Detective Fain believed

to be child pornography. Detective Fain printed the contents of what he initially

saw on each page when visiting six websites, rather than clicking on any links

contained therein. However, Detective Fain’s search occurred many weeks after

Arenas had visited those websites. Thus, given the ever-evolving nature of the

internet,3 Detective Fain admittedly could not know that what he viewed on the

sites was what Arenas had viewed. Arenas was indicted in December 2018 on six



2
    Arenas does not argue that he was not the person who conducted the searches on his phone.
3
  As the United States District Court for the Western District of Kentucky has remarked, albeit in
a far different context, “[w]ebsites are frequently, if not constantly, updated. Methods of access
to portions of the website can change on a regular basis and links to previous posts on a website
are constantly added and taken away from sites.” Salyer v. Southern Poverty Law Center, Inc.,
701 F. Supp. 2d 912, 918 (W.D. Ky. 2009).

                                                -4-
counts of possession or viewing of matter portraying a sexual performance by a

minor, a class D felony.

             In February 2019, Arenas filed a motion to suppress evidence

resulting from the warrantless seizure of his phone. After holding a hearing in

March 2019, the circuit court denied the motion. The charges against Arenas then

proceeded to an August 2019 jury trial.

             At trial, Arenas’s former girlfriend testified and screenshots of

Arenas’s search history and their text exchange were admitted into evidence. The

person who conducted the forensic examination of the phone also testified about

how he recovered deleted search terms from the phone. Detective Fain also

testified and submitted the printouts he had obtained from the initial page of each

website he visited (which he believed constituted child pornography); these

printouts were admitted into evidence.

             The trial court denied Arenas’s motion for a directed verdict on five

charges but granted a directed verdict on one charge since the printouts from that

website did not show nude minors. Instead it showed young girls who were

wearing makeup and clothed in tank tops and shorts, swimsuits, and pageant-wear.

That website contained a list of links whose titles appeared to indicate that they

contained explicit material relating to children.




                                          -5-
              The remaining printouts displayed thumbnail galleries of various

sexual photographs. The thumbnail photographs were of sufficient size and clarity

to allow a visitor to easily view their contents and were displayed in either long

columns or grids. These thumbnail photographs represented videos which could

be accessed by clicking on them. While not every thumbnail photograph depicted

an actual sexual performance by a minor person,4 on each website there was a

plethora of thumbnail photographs which depicted nude prepubescent children or

young teens, with some of those photographs depicting graphic in-progress sexual

acts. Each of the five website pages had dozens of thumbnail photographs which

appeared to depict actual sexual performances by minor persons.

              Arenas obtained, over the Commonwealth’s objection, an instruction

for attempted viewing of child pornography as a lesser included offense, as

supported by the evidence. In closing argument, Arenas’s counsel argued that it

would be appropriate for the jury to convict Arenas on the lesser included offenses.

Specifically, counsel said he “would be a fool to stand in front of you and tell you

that Daniel Arenas didn’t attempt, by his searches, to, to access child

pornography . . . . I can’t do that. I know better. You know better. What we




4
  Some of the photographs appeared to depict sexual activities between adults, other images
might have questionably been of young-looking adults, still other photographs were “zoomed in”
to such an extent that it was not evident if one party was a minor.

                                             -6-
don’t know is if he actually succeeded or not. You’re not presented with any

evidence about that.”

             The jury found Arenas guilty of five counts of possession or viewing

of matter portraying a sexual performance by a minor, thereby implicitly rejecting

counsel’s invitation to find Arenas only guilty of attempted viewing of those

matters. Consistent with the jury’s recommendation, the trial court sentenced

Arenas to a total of ten years’ imprisonment (two years on each count, to be served

consecutively). Arenas then filed this appeal.

             Arenas first argues that the trial court erred by denying his motion to

suppress. “Our standard of review of the trial court’s denial of a suppression

motion is twofold. First, the trial court’s findings of fact are conclusive if they are

supported by substantial evidence; and second, the trial court’s legal conclusions

are reviewed de novo.” Milam v. Commonwealth, 483 S.W.3d 347, 349 (Ky.

2015). The relevant material facts are not disputed. Thus, we focus on a de novo

review of the trial court’s legal conclusions.

             Arenas contends Detective Fain improperly seized Arenas’s cell

phone. Generally, “a seizure works a lesser invasion of privacy than a search.”

Hedgepath v. Commonwealth, 441 S.W.3d 119, 128 (Ky. 2014). This is because

“[a] seizure affects only the person’s possessory interests; a search affects a

person’s privacy interests.” Segura v. United States, 468 U.S. 796, 806, 104 S.Ct.


                                          -7-
3380, 3386, 82 L.Ed.2d 599 (1984). Consequently, a warrant is generally required

to search the contents of a cell phone. Riley v. California, 573 U.S. 373, 401, 134

S.Ct. 2473, 189 L.Ed.2d 430 (2014) (“[o]ur holding, of course, is not that the

information on a cell phone is immune from search; it is instead that a warrant is

generally required before such a search, even when a cell phone is seized incident

to arrest.”); Tucker v. Commonwealth, 611 S.W.3d 297, 299 (Ky.App. 2020)

(“[a]ccordingly, a search warrant is generally required before an officer can search

the data contained within a person’s cell phone[.]”).

              The question under these facts is twofold: Did Detective Fain

permissibly seize the cell phone? If not, then the trial court should have granted

the motion to suppress. If so, was the roughly two-week post-seizure delay in

seeking a search warrant unreasonable?

              The parties have not cited, nor have we independently located,

published Kentucky authority involving similar facts. However, there is

unpublished Kentucky precedent, as well as extraterritorial precedent, which

generally tends to undercut Arenas’s arguments.

              In Taylor v. Commonwealth, No. 2014-SC-000703-MR, 2016 WL

2605296 (Ky. May 5. 2016) (unpublished),5 the police received consent to search a



5
 We discuss Taylor here pursuant to Kentucky Rule of Civil Procedure (CR) 76.28(4)(c) as there
appears to be “no published opinion that would adequately address the issue before the court.”

                                             -8-
residence for a video camera allegedly used to record sexually explicit images of

children. The police did not find a video camera but seized other electronic items

“onto which the photographs or video recordings could have been transferred[,]”

such as computers and cell phones. Id. at *1. Taylor declined the police’s request

to search his computer, so the police obtained a search warrant before conducting a

forensic examination, which revealed the computer contained sexually explicit

photos of a minor. Taylor filed a motion to suppress, arguing the seizure was

improper. The trial court denied the motion, after which Taylor entered a

conditional guilty plea.

             On appeal, Taylor argued the motion to suppress should have been

granted, but our Supreme Court disagreed, holding in relevant part:

             A seizure of property occurs when there is some
             meaningful interference with an individual’s possessory
             interest in that property. As a seizure affects only a
             person’s possessory interests, it is generally considered
             less intrusive than a search which affects a person’s
             privacy interests.

                    In recognition of this, the United States Supreme
             Court has interpreted the Fourth Amendment to permit
             seizure of property, pending issuance of a warrant to
             examine its contents, if law enforcement authorities have
             probable cause to believe that the container holds
             contraband or evidence of a crime. Additionally,
             probable cause requires only a probability or substantial
             chance of criminal activity, not an actual showing of such
             activity.




                                        -9-
                    In the case at bar, the police were permitted to
             seize Taylor’s computer as they had probable cause to do
             so. Melissa informed Officer Willis about Taylor’s
             sexual abuse. Her account was supported by Charlotte’s
             statement to the police that Melissa had previously
             informed her about the abuse. Additionally, when Taylor
             was interviewed by the police he admitted to owning a
             video camera and that it was located inside the residence.
             While the police were unable to recover the camera
             during their search, they did locate electronic devices
             (including Taylor’s computer) onto which Taylor could
             have transferred the photographs and videos.

                    Based on the statements of Melissa and Charlotte
             there was probable cause for the police to believe that the
             computer contained evidence of a crime. As such, the
             police temporarily seized the computer to examine it a
             later date and to avoid the destruction of evidence. The
             temporary seizure of Taylor’s computer, while the police
             obtained a warrant to search it, did not meaningfully
             interfere with his possessory interests. See United States
             v. Mitchell, 565 F.3d 1347, 1350 (11th Cir. 2009)
             (seizure of a computer “to ensure that the hard drive was
             not tampered with before a warrant was obtained” did not
             violate the Fourth Amendment). As such, the circuit
             court properly rejected Taylor’s argument that the
             computer was improperly seized.

Id. at *3-4 (internal quotation marks and some citations omitted).

             The same fundamental conclusion is appropriate here. Arenas’s

girlfriend saw pictures of prepubescent females on Arenas’s phone, some of whose

genitals were visible. Arenas’s girlfriend also took photos of the search terms

Arenas had used on his phone, and some of those searches were unmistakably

efforts to retrieve child pornography. Moreover, Arenas’s girlfriend took


                                        -10-
screenshots of text exchanges she had with Arenas, in which he essentially

admitted having looked for child pornography due to being lured by the

“wrongness” of it. The police thus had probable cause to believe that Arenas’s cell

phone contained evidence of criminal wrongdoing by Arenas. It is beyond serious

debate that the information on a phone can be deleted (wiped) quickly and easily,

and a phone can also easily be concealed or destroyed, thereby heightening the

need to obtain possession of the phone quickly.

             Arenas stresses what Detective Fain did not know at the time of the

seizure. For example, Detective Fain forthrightly admitted that he did not know

that the phone he seized was the same phone whose contents Arenas’s girlfriend

had viewed. But Detective Fain knew the phone seen by the girlfriend was an

iPhone and the phone Detective Fain seized was an iPhone.

             Probable cause only requires “a fair probability that . . . evidence of a

crime will be found in a particular place” rather than “certainty that . . . evidence

will be present in the place to be searched.” Moore v. Commonwealth, 159 S.W.3d

325, 329 (Ky. 2005). The fact that Detective Fain did not know for sure that the

phone he seized was the same phone Arenas’s girlfriend had viewed does not

defeat the conclusion–based on the totality of the circumstances–that there was

probable cause to believe that the phone Arenas removed from his pocket which

was seized by Detective Fain contained evidence of criminal activity. Similarly,


                                         -11-
Arenas’s closely related argument that it was not immediately apparent that the

phone seized by Detective Fain was incriminating fails because Detective Fain

possessed probable cause that the phone Arenas had on his person contained

evidence of criminal activity.

             Finally, Arenas offers a two-sentence argument, which contains no

citations to authority or the record, that Detective Fain should not have met with

Arenas personally without first discussing the matter with Arenas’s counsel. The

entirety of Arenas’s fatally fleeting argument is: “Det. Fain was aware that Daniel

was represented by an attorney and therefore all requests should have gone through

the attorney. Det. Fain should not have even [gone] to question Daniel about

having a phone.” Appellant raises the same basic argument, again tersely and with

no citation to authority, in his reply brief.

             Arenas’s conclusory argument, devoid of citation to supporting

authority, is wholly insufficient to merit appellate relief. See, e.g., Harris v.

Commonwealth, 384 S.W.3d 117, 131 (Ky. 2012); Koester v. Koester, 569 S.W.3d

412, 414 (Ky.App. 2019). Even if we examined the matter on the merits, we

would not conclude that the fact that an attorney left some sort of message on

Detective Fain’s phone (the exact contents of which Arenas has not shown by, for

example, calling the attorney as a witness or at least providing an affidavit from the

attorney detailing the nature of the message left for Detective Fain) completely


                                           -12-
insulated Arenas from being contacted at all by Detective Fain. Perhaps, arguably,

Detective Fain should have explored the matter with Arenas’s counsel before going

to Arenas’s residence, but Arenas has not cited any authority which required such

a pre-seizure consultation. Detective Fain’s lack of consultation with Arenas’s

attorney does not change the fact that there was probable cause to believe Arenas’s

phone contained evidence of criminality which could have easily been destroyed.

             Having determined that probable cause existed for the seizure, we

now address Detective Fain’s roughly two-week post-seizure delay in seeking a

search warrant. Again, Arenas’s argument is fatally underdeveloped and belated.

The matter is not addressed in his opening brief, Arenas does not cite to where he

raised the “impermissible delay” argument before the trial court, and his reply brief

only tersely asserts that “Det. Fain did not apply for a search warrant for over two

weeks because he had some other cases he was working on as well” so “this court

should find that no effort was made to obtain a warrant within a reasonable amount

of time and suppress the evidence.”

             We agree with the standard stated by another panel of our Court in

Iredale v. Commonwealth, No. 2016-CA-001513-MR, 2018 WL 6721334, at *3

(Ky.App. Dec. 21, 2018) (unpublished), which involved the warrantless seizure of

a cell phone “that a [post-seizure] search warrant should be obtained within a

reasonable period of time[.]” In determining that a two-month post-seizure delay


                                        -13-
in seeking a search warrant was not so unreasonable as to invalidate the seizure

under the particular facts of that case, it relied on and quoted extensively from

United States v. Burgard, 675 F.3d 1029, 1032-34 (7th Cir. 2012), which focused

on the importance of the infringement on the person’s possessory interest, the

brevity of the seizure, the strength of the state’s basis for seizing the item, whether

there was reasonable suspicion or probable cause for the seizure, and the diligence

with which the police acted.

             The question is not whether Detective Fain ideally should have sought

a search warrant sooner. We agree that given their ubiquitous status and

importance, the deprivation of cell phones should be, ideally, minimized to the

greatest extent possible. See, e.g., United States v. Wilkins, No. CR-19-390 (RC),

2021 WL 1894990, at *24 (D.D.C. 2021) (“[a]n individual’s property interest in

their own cell phone can generally be assumed to be significant.”). Instead, we

must determine whether Detective Fain’s delay was so unreasonable as to destroy

the validity of an otherwise permissible seizure. “There is unfortunately no bright

line past which a delay becomes unreasonable.” Burgard, 675 F.3d at 1033.

However, “[a]ll else being equal, the Fourth Amendment will tolerate greater

delays after probable-cause seizures[,]” which is the situation here. Id.

             We begin by acknowledging that Detective Fain did not offer a

compelling reason for the delay in seeking a warrant (sickness, serious injury, etc.).


                                         -14-
Most police officers do not have the luxury of having been assigned only one case

at a time, so having other cases to attend to, by itself, is not inherently sufficient to

always excuse all delays in seeking a warrant. The warrant application was short

and thus should not have taken a great deal of time to complete. But we cannot

conclude that, by itself, the roughly two-week delay here was unreasonable given

the strength of the Commonwealth’s basis for seizing the phone as many courts

across the United States have found lengthier delays in obtaining a

warrant to not be unreasonable.6 The twenty-one-day delay in obtaining a warrant

to search a seized computer found unreasonable in Mitchell, which Arenas cites,

was roughly a week longer than the one at hand and decided upon the specific facts

in that case. Arenas has failed to cite to any cases containing a similar length of

delay in obtaining a search warrant to what occurred for his phone, which was held

to be unreasonable or to explain under the particular facts of his case why this



6
  We do not intend the following list to be exhaustive and acknowledge that each case has its
own unique, potentially distinguishable facts and arguments. Nonetheless, the following
opinions are examples of courts concluding that delays in seeking a warrant longer than the
roughly two-week delay here were not unreasonable: United States v. Vallimont, 378 F. App’x
972, 975-76 (11th Cir. 2010) (forty-five-day delay); United States v. Brantley, No. 1:17-CR-77-
WSD, 2017 WL 5988833, at *3 (N.D. Ga. Dec. 4, 2017) (unpublished) (sixteen-day-delay
deemed “relatively short” and not unreasonable); United States v. Todd, No. CR 416-305, 2017
WL 1197849, at *12 (S.D. Ga. Feb. 10, 2017) (unpublished) (twenty-eight-day delay); United
States v. Blanchard, No. CV 19-CR-10298-RWZ-1, 2021 WL 2458200, at *4 (D. Mass. Jun. 16,
2021) (unpublished) (four-month delay “longer than was necessary” but “not unreasonable.”);
United States v. Howe, 545 F. App’x 64, 65-66 (2d Cir. 2013) (thirteen-month delay); United
States v. Camp, No. 5:11-CR-155-BO, 2012 WL 148690, at *2 (E.D.N.C. Jan. 18, 2012)
(unpublished) (nineteen-day-delay); United States v. Lowe, No. CRIM.A. H-10-813-2, 2011 WL
1831593, at *2-3 (S.D. Tex. May 12, 2011) (unpublished) (twenty-one-day delay).

                                             -15-
delay was intolerable here. On these facts, we cannot conclude the two-week delay

here was unreasonable (though we, of course, are not issuing a per se ruling that a

fourteen-day-delay is always reasonable).

               We now turn to determining whether Arenas was entitled to a directed

verdict.7 Under familiar Kentucky precedent:

                      The legal standards for a directed verdict motion
               are clear: “[i]f under the evidence as a whole it would
               not be clearly unreasonable for a jury to find the
               defendant guilty, he is not entitled to a directed verdict of
               acquittal.” Trowel v. Commonwealth, 550 S.W.2d 530,
               533 (Ky. 1977). “The trial court must draw all fair and
               reasonable inferences from the evidence in favor of the
               party opposing the motion, and a directed verdict should
               not be given unless the evidence is insufficient to sustain
               a conviction. The evidence presented must be accepted
               as true. The credibility and the weight to be given the
               testimony are questions for the jury exclusively.”
               Commonwealth v. Sawhill, 660 S.W.2d 3, 5 (Ky. 1983).
               The standard for appellate review is equally clear: “[o]n
               appellate review, the test of a directed verdict is, if under
               the evidence as a whole, it would be clearly unreasonable
               for a jury to find guilt, only then the defendant is entitled
               to a directed verdict of acquittal.” Commonwealth v.
               Benham, 816 S.W.2d 186, 187 (Ky. 1991).

Eversole v. Commonwealth, 600 S.W.3d 209, 217-18 (Ky. 2020).

               Arenas was found guilty of five counts of possessing or viewing

matters portraying sexual performances by minors. The statute governing that



7
 Arenas filed a motion in limine during trial to argue the charges should be dismissed but his
argument here is focused on the denial of his motion for directed verdict.

                                              -16-
offense, Kentucky Revised Statutes (KRS) 531.335, provides in relevant part as

follows:

             (1) A person is guilty of possession or viewing of matter
                 portraying a sexual performance by a minor when,
                 having knowledge of its content, character, and that
                 the sexual performance is by a minor, he or she:

                (a) Knowingly has in his or her possession or control
                    any matter which visually depicts an actual sexual
                    performance by a minor person; or

                (b) Intentionally views any matter which visually
                    depicts an actual sexual performance by a minor
                    person.

             (2) The provisions of subsection (1)(b) of this section:

                (a) Shall only apply to the deliberate, purposeful, and
                    voluntary viewing of matter depicting sexual
                    conduct by a minor person and not to the
                    accidental or inadvertent viewing of such matter[.]

             The Commonwealth proceeded under the theory that Arenas viewed,

not possessed, matters portraying sexual performances by minors. The dispute

here is whether the jury could properly convict Arenas based on him viewing the

depiction of “an actual sexual performance by a minor” on each of the five

websites.

             In fact, there was no proof as to exactly what Arenas viewed when he

visited the five websites underlying the five relevant counts of the indictment.

Arenas’s argument is that he cannot be found guilty of viewing child pornography


                                        -17-
without the Commonwealth presenting proof of what he specifically viewed; he

asserts that it was mere suspicion or conjecture that there was child pornography

on those websites when he viewed them. The Commonwealth argues that a

reasonable juror could infer that Arenas viewed child pornography from the totality

of the evidence.

             In most cases involving similar charges, the defendant downloaded

child pornography to his or her electronic device, or the authorities discovered the

pornography in the trash or cache of the defendant’s electronic device. But there is

no indication that any child pornography was found on Arenas’s phone, so those

cases are materially distinguishable. Indeed, the parties have not cited, nor have

we independently located, any opinions from Kentucky or elsewhere addressing

this same argument under similar facts.

             To be properly found guilty, the evidence had to support a conclusion

beyond a reasonable doubt that Arenas intentionally viewed matters portraying

minors engaging in a sexual performance. Arenas stresses that no evidence

showed what he actually viewed on the websites in question. We agree that there

was no such direct evidence. But we disagree that Arenas was entitled to a

directed verdict because, viewing the evidence in the light most favorable to the

Commonwealth and drawing all reasonable inferences in its favor, there was




                                          -18-
sufficient evidence for a reasonable juror to infer that Arenas viewed child

pornography.

             Our Supreme Court rejected a similar argument in Crabtree v.

Commonwealth, 455 S.W.3d 390 (Ky. 2014). In Crabtree, the Court considered

“whether there is evidence to support a finding that Crabtree was aware of the

nature of the material in the [partially downloaded video] files [of child

pornography] on his computer” where there was “no proof that Crabtree watched

the videos that serve[d] as the bases of the charges for which he was convicted[.]”

Id. at 398. The Court held that circumstantial evidence, including Crabtree’s

admission that he had watched a child pornography video (though that was not

among the videos underlying his criminal charges), was sufficient to deny the

directed verdict motion. Id. at 398-402. In reaching this conclusion, the Court

noted that the file names “were obviously indicative of child pornography” and

that “[n]o person with an understanding of English would have seen these video

titles and believed they contained anything other than child pornography.” Id. at

402.

             The same can be said regarding the internet searches and the titles of

the websites which Arenas decided to visit. While Crabtree was about possession,

in each situation the defendant acted knowingly, Crabtree by downloading videos

whose titles were indicative of child pornography and Arenas by conducting


                                         -19-
internet searches with terms associated with child pornography and then clicking

on websites whose titles were indicative of child pornography and explained what

was to be found within. This is a far different situation than the one in which

someone may click on an ambiguously titled website sent by email or click on

what turns out to be a problematic website that comes up in response to an

innocuous search on a browser. The circumstantial evidence could properly

support a reasonable inference that for each count for which Arenas was convicted,

he deliberately viewed photographs depicting an actual sexual performance by a

minor person because the primary focus of those websites was child pornography.

             Specifically, the relevant evidence from which the inferences may be

drawn is uncontested. Arenas performed internet searches with terms designed to

find child pornography. Arenas visited websites whose titles and URLs were

synonymous with child pornography. Arenas’s explicit search terms and the titles

of websites he clicked on showed that he actively, voluntarily and intentionally

sought to view child pornography. Arenas’s counsel also admitted Arenas sought

child pornography.

             Arenas’s girlfriend testified that when she clicked on the links on

Arenas’s phone on the same evening that Arenas was viewing such websites, she

found child pornography. She testified she saw prepubescent females clothed in

lingerie, some of whose genitals were visible. Detective Fain testified he viewed


                                        -20-
child pornography when he subsequently clicked on those same links as listed in

Arenas’s internet search history at a later date and the jury was presented with

printouts which showed the content Detective Fain found.

             Additionally, the jury received screenshots of the text exchanges

between Arenas and his girlfriend. When Arenas’s girlfriend explicitly accused

him of looking at child pornography, Arenas did not remain silent. Instead, he

explained that he knew what he did was wrong and disgusting. The clear

implication was that by failing to deny her accusation which was not open to any

ambiguity, he acknowledged it as true. Pursuant to Kentucky Rules of Evidence

(KRE) 801A(b)(2), by failing to deny the accusation that he viewed child

pornography and instead trying to excuse his actions, Arenas (through an adopted

admission) admitted to viewing child pornography. See Ragland v.

Commonwealth, 476 S.W.3d 236, 250-52 (Ky. 2015).

             The only remaining question is whether, given the format of multiple

images of child pornography on each initial page of the websites Arenas had

previously visited, a reasonable juror thus could infer that while the content on the

those initial pages may have changed over time, each initial page of these websites

contained at least one visual depiction of “an actual sexual performance by a minor

person” when they were visited by Arenas. We believe based on the totality of the




                                        -21-
evidence that the jury could reasonably infer that Arenas indeed found such

material on those five websites.

             “When all else is said and done, common sense must not be a stranger

in the house of the law.” Cantrell v. Kentucky Unemployment Ins. Commission,

450 S.W.2d 235, 237 (Ky. 1970). Common sense here permitted, but of course did

not require, the jury to infer that the websites contained exactly what Arenas hoped

they did when he searched for them and visited them, given that afterwards he

admitted to viewing child pornography. He did not have to specifically admit that

he saw child pornography on each of the five websites he visited (and where child

pornography was later found) for the jury to convict him on these counts.

             For the foregoing reasons, we affirm the judgment of the Kenton

Circuit Court finding Daniel Arenas guilty of five counts of possession or viewing

of matter portraying a sexual performance by a minor.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Roy Alyette Durham II                     Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Thomas A. Van De Rostyne
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -22-